Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 1 of 19 PageID #: 7712

    ORIGINAL                                                                                                         Page 2

                  MOTION UNDER 28 U.S.C.§ 2255 TO VACATE,SET ASIDE,OR CORRECT
                                SENTENCE BY A PERSON IN FEDERAL CUSTODY




    United States District Court                                  District 00 tsl ^
    Name;                                                                                Docket or Case No.:
                                                                                         10 - C R- II
    Place of Confinement:                                                          Prisoner No.:



    UNITED STATES OF AMERICA                                          Movant (include name under which convicted)

                                                                                                                     IsUt
                                                                           h^eAos>Y\j                          L-^l CtXfXlL'OdrFlCg
                                                                                                         US DISTRtOTCOURTE.D.N.*

                                                          MOTION
                                                                                                                APR 2 2

   1. (a)Name and location of court that entered the judgment of conviction you are challenging: RROOKLYH OFFICE
              edKIV ■ KIV

      (b)Criminal docket or case number(if you know): |0 -
   2. (a) Date ofthe Judgment of conviction (if you know): _ n-iu-goiX
      (b)Date of sentencing: _
   3. Length of sentence: _         L-rfe -V
   4. Nature ofcrime fall counts): >€^                      'V




   5. (a) What was your plea?(Check one)
          (I) Not guilty                        (2) Guilty G              (3) Nolo contendere(no contest) G
       (b)If you entered a guilty plea to one count or indictment,and a not guilty plea to another count or indictment,
       what did you plead guilty to and what did you plead not guilty to?




   6. If you went to trial, what kind of trial did you have?(Check one)                 Jury ^3^            Judge only G
   7. Did you testily at either a pretrial hearing, trial or post-trial hearing?        YesG                No®^
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 2 of 19 PageID #: 7713


                                                                                                                Page 3

   8. Did you appeal from the judgment of conviction?                               Yes               NoG
   9. If you did appeal,answer the following:                                     ^
      (a) Name of court:.                                                 'fck.g ^ C,\
      (b) Docket or case number (if you know):.
      (c) Result:._M£\ f ITNgA
      (d) Date of result(if you know): _                 Qo .2o\'4
      (e) Citation to the case (if you know):.
      (f)Grounds raised: _                              l.C            {}o




      (g) Did you file a petition for certiorari in the United States Supreme Court?         Yes t/^o G
           If"Yes," answer the following:
                               following                                                                 ^
           (1) Docket or case
                           ise number (if you know):.

           (2)Result:


           (3) Date of result(if you know):       iO" ^              /V
           (4)Citation to the case (if you know): _
           (5) Grounds raised:




   10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or
   applications concerning this judgment ofconviction in any court?
            Yes G Noi$^
   11. If your answer to Question 10 was "Yes," give the following information:
       (a) (1)Name of court:
           (2) Docket or case number(if you know):
           (3) Date of filing(if you know):
           (4)Nature of the proceeding:
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 3 of 19 PageID #: 7714


                                                                                                                Page 4

         (5)Grounds raised:




         (6) Did you receive a hearing where evidence was given on your motion, petition, application?
                     Yes G   No G

         (7) Result:                                                        —
         (8) Date of result(if you know):
     (b) If you filed any second motion, petition, or application, give the same information:
         (I)Name ofcourt:                                                                  —
         (2)Docket or case number (if you know):
         (3) Date offiling(if you know):
         (4)Nature ofthe proceeding:
         (5) Grounds raised:




          (6)Did you receive a hearing where evidence was given on your motion, petition, or application?
                     Yes G   No G

          (7) Result:                                                           —                           —
          (8)Date of result(if you know):
      (c) Did you appeal to a federal appellate court having jurisdiction the action taken on your motion, petition, or
      application?
          (1) First petition:          YesG NoG
          (2) Second petition;         YesG NoG
      (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did
       not:
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 4 of 19 PageID #: 7715


                                                                                                                   Page 5

   12. For this motion,state every ground on which you claim that you are being held in violation of the Constitution,
   laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
   supporting each ground.


   GROUND ONE:                                           Vci^e.cC                *\C£                     i'3 USC S
   liAroisSiLitei'-l^AgAeciy                   S&P                     VD
  (a)Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
                                                                       MAnlrftlotxC gf I& U%C                           —
   CDYNVicdgi                                 .                    i:^ {ife-j- 'XOy/?GSi'                           ^
  2)       ix<^r 5                                                  i<AgAt»cali^ ^
   See-           C;ecu.if, P.Vs kox^L                                                  f \^'\ V            h/?>
                               ev.vsAi:ViS \)>              uv^c^:»^sf■U.uiiOKf^ily          —
    3J All                                                            foi/.wTtSi.—^ C^,i^A n
   \^'AixAiAle,v.S (Tf; lAi^vxCf f 1 pi
                                     pi             ^} ^V\l                                                 ^iC
   s              ^) ri^;)           ' (io^ -20&)
   ^j Tk^s>                               f €:iv^ //                                                  ifWusi. ke
    \/<>Zxrt.-6tL ij:A 'tJv-ey CS€                      \/ci^
   (b) Direct Appeal of Ground One:
       (1) If you appealed from the judgment of conviction, did you raise this issue?
            Yes G     No

       (2) If you did not raise this issue in your direct appeal, explain why:                     "Cke
                           n3t'0j?M7r-<^ t»y -fLe Cv.yrpyvx<'                           i'vyc^lc fet/bar 4tv;<?ly
        Ov^.yIi( I 4g^ ^                 tviA CP(f aiiprci) 1PU)
   (c) Post-Conviction Proceedings:
       (1) Did you raise this issue in any post-conviction motion, petition, or application?
            Yes G No (5^
        (2) If your answer to Question (c)( 1) is "Y es," state:
        Type of motion or petition:.
        Name and location of the court where the motion or petition was filed:.


        Docket or case number (if you know):
        Date of the court's decision:
        Result (attach a copy of the court's opinion or order, if available):.



        (3) Did you receive a hearing on your motion, petition, or application?
             Yes G    No G
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 5 of 19 PageID #: 7716


                                                                                                                  Page 6

      (4) Did you appeal from the denial of your motion, petition, or application?
           Yes G      No G

      (5)If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
           Yes G      No G

      (6)If your answer to Question (c)(4) is "Yes," state:
      Name and location ofthe court where the appeal was filed:


      Docket or case number (if you know):
      Date of the court's decision:

      Result(attach a copy of the court's opinion or order, if available):



      (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
       issue:




   GROUND TWO:                                                         jii Act -fcj)
                             cyf              S ^12^(^)13)C A)
  (a)Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
   \)Prf.w.i>.v.er            wVf.k fWtV; uJta^crk tf<A\
                                   i)                     ^ Tki?                          at Vi^iwia                 IK
      i:o::^ cc-                                                       hlo. i:
   -fU-f-fruLWw                         4^Q                   W^f                                    v) Ttf febwf
                                   Lefoct^ dis                                    ^ TK»<>
                     -fix- fW.vxis       l) i^tU ivyiifi tv<p}^ A>vucf (v \h\Ui{t^ tkty ftfP
   i^vA^OKdrHw4Uv.a..\^y                 L.\t-X Gx'\'tXji reoicvil^ t
   (b) Direct Appeal of Ground Two:
      (1)If you appealed from the judgment of conviction, did you raise this issue?
            Yes G      No

       (2)If you did not raise this issue in your direct appeal,explain why: i>g(C:av^                     Ko-S
        hevily K^6iGy/^\ze^ W 1k^                             PovniT
                       giAaf/tirtf(4>l re\Jie\fJ
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 6 of 19 PageID #: 7717


                                                                                                               Page 7

  (c) Post-Conviction Proceedings;
      (1) Did you raise this issue in any post-conviction motion, petition, or application?
           Yes G     No G

      (2)If your answer to Question (c)( I) is "Yes," state:
       Type of motion or petition:^
       Name and location of the court where the motion or petition was filed:.


       Docket or case number(if you know):
       Date of the court's decision:
       Result(attach a copy of the court's opinion or order, if available):.



      (3) Did you receive a hearing on your motion, petition, or application?
           Yes G     No G

      (4) Did you appeal from the denial of your motion, petition, or application?
           Yes G     No G

      (5)If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
           Yes G     No G

      (6)If your answer to Question (c)(4) is "Yes," state:
       Name and location of the court where the appeal was filed:


       Docket or case number (if you know):.
       Date of the court's decision:
       Result(attach a copy of the court's opinion or order, if available):.



       (7)If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
       issue:                                                                                                ———




   GROUND THREE:                                     Lujl/"ully kxi cloS.^i'fl^C^ ol
    fit/x e.)(fpri tiji-VixtpO
   (a)Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.]r:
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 7 of 19 PageID #: 7718


                                                                                                             Page 8

                        Altfjel           .xjil>\pu E>                  A^J <\ cJoSflf/ie<L u;r>"<|y
   </j,iL UC /fntiY:                                                                   ^js^rtosi^th^
                                                           f^iHf Vo                      A nJill-fJ// kiJ ik ^
   iwfotyvK/ijtoA mn.il. "tCi&V^ iy\ iJiucL KcUMiUMr\ fA't\Plf'J' V /)r'TCyiJ.ii.h'(^'t>r/(^^—
   iw                                                        iilc.i<>i'fi&J ikccv^i^r uM^ cyc^imUjr
  ..ihWiA hy CtS                            ^A7^ivS<g /K \/fO Ui:ici-\ id                            S'lKv^X i^
          rf>i(g>\Jmti                   ^u|ps> ir»fc-{ ii>v\\nQi\                                 ji k^/oWf€
         vailk \i^Gry>Mxito»N fl^'"[f\o\'
  (b) Direct Appeal of Ground Three;
        (1) If you appealed from the judgment of conviction, did you raise this issue?
             Yes G No(V^
        (2)If you did not raise this issue in your direct appeal,explain why: fck/'\s> ^c<lJ Acl          Jxe»\
                                                                          Qrw*"4t> hecev-^\)et
        '\ipeKii'f^y.ie i)ick^{(te'k iKfQftM&Hlcrx v?g^y«lji6ly                                  col^M
  (c) Post-Conviction Proceedings:
        (1) Did you raise this issue in any post-conviction motion, petition, or application?
             Yes G    No

        (2) If your answer to Question (c)(1) is "Yes," state:
        Type of motion or petition:
        Name and location of the court where the motion or petition was filed:.


        Docket or case number (if you know):.
        Date of the court's decision:
        Result (attach a copy ofthe court's opinion or order, if available):.



        (3)Did you receive a hearing on your motion, petition, or application?
             Yes G    No G

        (4)Did you appeal from the denial of your motion, petition, or application?
             Yes G    No G

        (5)If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
             Yes G    No G

        (6)If your answer to Question (c)(4) is "Yes," state:
         Name and location of the court where the appeal was filed:


         Docket or case number(if you know):.
         Date of the court's decision:
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 8 of 19 PageID #: 7719


                                                                                                                     Page 9

        Result(attach a copy ofthe court's opinion or order, if available):




       (7)If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
        issue:




   GROUND FOUR:

   Ccn.v.KtS          f                                                  ^kotJj ki^
   (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
                            An.j ortv^i4wf Ji^ t/tjut: kcl iixL                                          ri«yffwweo^«s)
             4ii/LAfof^ftCvA "K (vis fwvstWwsjei^fixi                              uvyj                  /Lp
   cLl(kva<.             V AloitfU;, 9^1 Ci. iloSr(l1^ifl -lUi                                             j^?nctii^£r.
    ^iAA>vawXiwvf.>rf 4o (dJCj^csxir                  k^\V xv^-^cC of kik >V\f7ft\^^
                   4«^^4i..^ckv ^ A -^LNicf                                   •V<?i'ltAA€K\ y         ynov>utV\^Klc./
    UJitw r^Lp><:T^-fo                 fXjA.P\ii^iy CCiVkvd e\%\^ Aiy->UvtiiA^\okS ivwip^t kikk ex
   (4-ffrt f>vx\V^
   (b) Direct Appeal of Ground Four:
        (1)If you appealed from the judgment of conviction, did you raise this issue?
             YesG No©^
        (2)If you did not raise this issue in your direct appeal, explain why: I Kg                          irve\^;Iv
        rp<cy    frwlP^ bv^Lt^ Uipffiv>g (■nv\ri' ^//:laS.Ot»>A( i^kliv\uv>ysjirt'f<>fMi:fifcir-v fcullhot
        |r\BjA»J*t'PKAHrGv.'»'rriA4.krt.L.^K4Lgi>yrtfi^' fluV' Ail^f'kLg |^r>Of
    (c) Post-Conviction Proceedings:
        (1) Did you raise this issue in any post-conviction motion, petition, or application?
             Yes G     No

        (2) If your answer to Question (c)(1) is "Yes," state:
        Type of motion or petition:
        Name and location of the court where the motion or petition was filed:


         Docket or case number (if you know):
         Date of the court's decision:
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 9 of 19 PageID #: 7720


                                                                                                              Page 10

       Result(attach a copy ofthe court's opinion or order, if available):




       (3)Did you receive a hearing on your motion, petition, or application?
            Yes G    No G

      (4) Did you appeal from the denial of your motion, petition, or application?
            Yes G    No G

      (5)If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
            Yes G    No G

      (6)If your answer to Question (c)(4) is "Yes," state:
       Name and location of the court where the appeal was filed:


       Docket or case number(if you know):
       Date of the court's decision:

       Result(attach a copy of the court's opinion or order, if available):




      (7)If your answer to Question (c)(4) or Question (c)(5) is"No," explain why you did not appeal or raise this
       issue:




   13, Is there any ground in this motion that you have not previously presented in some federal court? Ifso, which
   ground or grounds have not been presented, and state your reasons for not presenting them:
       ixwy                                                   tUy q\I                                a>ktck kai
       io                col                   ^

            \k\ V-                         Q r. hrjojA U                         IS        i (Ir

   14. Do you have any motion, petition, or appeal now pending(filed and not decided yet) in any court for the
   judgment you are challenging?       Yes G No G
       If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the
       issues raised.                                                     Court <\f^c.h2'^Cifcurt.
       t iy-a'i£'^),i)i^tvlni.'(r Min^ -/rili iltol                           io-tke OlCoiyf CoiArt etvJ
                    \V    -fco/Ae                    iciuci ke.sr'i. ok                               fpys)
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 10 of 19 PageID #: 7721


                                                                                                                  Page 11




   15. Give the name and address, if known,ofeach attorney who represented you in the following stages of the
   judgment you are challenging:                                                         .
       (a) At preliminary hearing: Roktr't.                                  ,(--(t Ij 0^j\ •
       fa'aifJiekd*                                               . If!                                   (Wy /OCO^-
       (b) At arraignment and plea:. Sayyy? o\ (j^
       rt \ A .   •         _ I _I       ^     lAiNa£»    ^V         I




       (cl At trial:                                     Hj-jilfll                              ferca^.'a.y Su|-|f pdf.
       lOY^WV./                      r                                               X^iivN Hi^iV^Cick
       tdl At sentencing:                      Cck< vi> y\^              K\f i^U>
       (e)On appeal: faD"("l Iv^h t                       »( W OvV\^ to^.CVl\K
       (f)In any post-conviction proceeding:                         j                  C^CVlvVy.
          IjjUi {-t C^i ced j c> fai \^
       (g) On appeal from any ruling against you in a post-conviction proceeding:



   16. Were you sentenced on more than one count of an indictment, or on more than one indictment, in the same
   court and at the same time?           Yes             No G
   17. Do you have any future sentence to serve after you complete the sentence for the Judgment that you are
   challenging?               YesG No
       (a) If so, give name and location of court that imposed the other sentence you will serve in the future:



       (b)Give the date the other sentence was imposed:
       (c) Give the length of the other sentence:
       (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
       sentence to be served in the future?              Yes G   No G
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 11 of 19 PageID #: 7722


                                                                                                                 Page 12

    18. TIMELINESS OF MOTION: If yourjudgment ofconviction became final over one year ago, you must explain
    why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*
                                  t\ -i iw.fiy—                                       ^ ^            ^              ^—
                             I                              ov'x Ov                                 hctrs—              —
                            by 1:kf> (K                                               USV. 5^c.yA
          en                                                         ^

         k^lke                                                  CPU j                  ka.vlt=' kegt'N j,i\rCLYf^^O
        4kcD^vgk-fL^f r^/^-riV rf A..y:> rliUljoenCf pr^cT "ic .Detei^loei
         QoVj?                   -fke                                                   iVcfgrmcCCfP^^
                                  uv\A\krlovpA                                               tke                        ,
                                          r(v •P^pr-'f4Lt<H KP^ uJo^^ p^Uic/y diul^^
                       V/    ku<L4>svfQv
                U}.                              ural^Mllv ri\vtWelMk\
         j v\4oi ciA \o             4^foiiv\ ci trf'yv>rt >r, vi^ ''j <^*f                                   —^A(x)«
         •fiHWioKfC                                                      t^rt.   of                —Uldk
                                 )>opl            .vp/ luHv—c\f g fAnC<^' v* y'i                                   —
        "^CKa'S f \              vIP^a                           O                     llf Q£X—iyAt"^/ {
           n-f .j e4<^wjL.^v>r4-                                                                          tki^
           i v\                  Wno"^\ O h>




    * The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")as contained in 28 U.S.C.§ 2255,
    paragraph 6, provides in part that:
         A I-year period of limitation shall apply to a motion under this section. The limitation period shall run from the
         latest of—
             (1)the date on which the judgment ofconviction became final;
             (2)the date on which the impediment to making a motion created by governmental action in violation of
             the Constitution or laws of the United States is removed, if the movant was prevented from making such a
             motion by such governmental action;
             (3)the date on which the right asserted was initially recognized by the Supreme Court, if that right has
             been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
             review; or
             (4)the date on which the facts supporting the claim or claims presented could have been discovered
             through the exercise of due diligence.
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 12 of 19 PageID #: 7723


                                                                                                                   Page 13

      Therefore, movant asks that the Court grant the following relief:              CputCb            l) ^
         ./)av)lV                                                     -Alii Ayer -l»>ryiiy i^vHu^inCf
      or any other relief to which movant may be entitled.




                                                                   Signature of Attorney (if any)




      1 declare(or certify, verify, or state) under penally of perjury that the foregoing is true and correct and that this
      Motion Under 28 U.S.C. § 2255 was placed in the prison mailing system on
       o^-o^~.3oI9                                        (month, date, year).


      Executed (signed) on                                          (date).




                                                                    Signature of Movant


      If the person signing is not movant,state relationship to movant and explain why movant is not signing this
       motion
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 13 of 19 PageID #: 7724




            l\/d!^^{£. o'f                      CiC o'Pftv'NS^'S       t(jK\6i^ yc^ Luerif
           CoMidejA:

     ^Touvst.i'             use ^2.532.                      ("2)^ Cor»Spkr<^^;^ to
             lU(f<\foin5 of                                    ^ c^ Ci^& 4 Feloi^y
     Couvstli IS'U S.C ^qs'^t'=00j                        (o,)(z) CovA            ic
     C o ir\)VA ft jM UCcii6?P i|^       -f^o      H (Couv\^         I <^3 4 nfloi^y
                                                                                ^

    C0UV13: 1^ Li 5_c. >235w<^jr,)/^j(;ij/.4)/^)(ijt0/
    W())(DJ; (ei-X'X^) y i^')^0u)      (cl)(2), Pfov.^ \ Ma^er)q)
    Sv.|)|)cr(- ■'(-<i CK ForievjK Orycava\-2^^!ok c\ Uc^iSC Felony
    Cou^M: jUiS.C S.2334
                                                  It?rrod'"l<;i-ofy':.-v>i2i4i'on^ cn c}^S> C tffty
   Cc)U\\L5 . K U • S C >S 23^^ D (<^)y H' )y if)                        (F(F)^ -^ece IV/M
   |Mi I/"tvxj^^ —Tyj^f )                 f fcjv^ Jh hci'e !,9^             O'Ci Cshj2ccficn
   t> C          C ^(f\o^y
   C OUN-^ ^ 7"
  (C)0)(C)^                Ofi") oy^LOi?.)^ Con'^^'ifacyic, fcM'niit. an of
  "Te^'^oiT'iv^'Tro^vic'^v4iy^,          f>ot.iv\cW)^S^ o. cIas ^
   Co^vnIS- 15 U S6.^.^0. ^vvSa3:32k6x)(')M)>/2)/WW/t//'/)(&)yc)^^^^^^^
  '~\e' ^(<c>( >.Viv\ -£5tA.w5c(?Ye^v■^^ |^o^\ovo(la\ bouV^^C((f^ tx. cMs .4 Fj?Ut\y-
   ccuNxtx. IS us.c <§4wW()//)-Xij,(^j(i^^                                 iC)i^)ii>)(jX
   o-T 4                                        i^-RelaTioK-io X                of t^iol^h^
   tx cU-^S 4

  CouvX/ ll- i-?lfs i                                   j)^(j:Xi)('4)eiii),fcXij^JX/)/
  c?^v4V<rX0e);                      4                  i)evi2d \v^ ^elXicrN-to.^
             erf \/"iol€^^y a ck^S A feU^^y
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 14 of 19 PageID #: 7725




      (^)                                             ^/ov.vnAs^ i\ie CyKii^o,                 i~f n^cesiaSyj
    Po\^± O

     I .j[)iS'^<'\<rf- (ou.c^ Er/e?<^ 1 v^                I v^ i;l^dcV S>"f                      o'f'
   H^ • H                              <^^v.s j v^ C^is4o^ 10.1 1V ^'te ifc^ «^Cti«       }\
   hC^ feie(?v\ Ot>t<K\Y\-ek \v\ v')o/o4"iqk                   i\'\-^ rlaAl^ UY\k£r~
  "tK"jf V\~Piy^ ^^v\^ S.\X^^^ -'^                             "f-o 4k^            6ot/\i-^i4M"4)o/'i.
             ^.- )ki6^ Diirtc\<st                  li srW ij-xdS:         ^ /4icc}4'^!r ^
            Hr• (Me^c^uwjav-A^vN                 hoc Xh^ot^ k(^                         fo CcMhJpj
          htCoce. /<                      C^s-+oc^y LUa.\ l<!y^(ly M-xcofceci
         2 ■T)•^(f t)'\si-ci6i- Court:_f^r^                                     ^kcd- Hr
         M'^fAu\•'^Os^\(^v^'\ <^\<\  J-hVov^ K\i                          1^
         !>. Uv^jo^p tc)-w<x.f(i> V- "4c\2cKa.^ike &]0\/erhM^fiit
          io<xk                           ■kei ia\1\(x4W'                                ^v\CC
          Mr.                             ) hV^ol,<<fc^                          ~h:' ^To^-vKXt^i -
         H          J);i-tr^ct co^ct trrek (v^ f^^cPvw 1U+ Mr.
         W'aWC'C o'f k\S                                                       Khoion^^
         _L•Y^4e\l ^Jev^^     vol^v-M^cy
             IW (noxj ^CvvVvveKP" ^i^YNYNcrl"                       rtk                        Sk-owj^
          1 k<v yjc)Yw\SSl^''^ 0"f ~tp^ Sick4^:'h^^^fW+^ U.'a.X A^^ml^S^^ ^CCo(.
               T\aJ 0

    Tke 6\\)\ierK)Y\(?pks                         ^<o Ko^ior/M/'. /^IfdunjXKWin'XckojVc
      ^ cl6"      \a3\*tV- "t^i? , c;.v'Q( t\         h-t iVTo k Co^hXpl \J\o\a"^
   '%VC. clvA(!f |>foci?kS ClovW5(f b-j 41^ -kri^U                 •
       i - T k(? ^0\ief KY^(?Y\t        "fo fjoi^or Mc
         cko)c€ '+«^        Uj\"tV^       ^10\Jecnu'wfKM ikroi^K C^wKieI
                   4](S'^'"^^'A)w6'yc{,^S r                                    . H^it(,yA»6v,W       f ifk")
       "t^ Sul)Xt'£^vr|-We                       Pc"oc<fiS
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 15 of 19 PageID #: 7726




      frnv-ft Ikpf

      T)^e                   i ii+ipc-Tgrifta^p- iv^ f^ir. f-lel umcii''^l ki!s
                                                     j^r\or 1"o IMP.
                                      A VxclecViov- (£ fHC- A/fiuhj-vWih'i
     S\xi^ cxvv\c?\^3iivi(H\T r\ft Kt-"fo                   j upGt^
    ) \ c\ vvyfK^
    .P'a\v^"V fby^C"

                         (Tovx                                     iy r(^-f^i r}^
    io |e("         -fLr J)efet^^ i'" c<^\\               ooV-ih-eAi cd- il-t
                 I'OI-''            U)W Coul<i K<^V(5>                ()of£6:^
     iMr.                       vS(rT"tioi^                   ^^Mernynefri—
             \w\^fq^ly ivT^ef-^ifd         uJ\"t,U kik f^i(d-u'nCAvA tuiik
     k^S i'tt'or Ktfy
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 16 of 19 PageID #: 7727




       X-         Ikexe              c. LeKU\A^ erf                       ir\f.k-^
    I Sf:ajvAn.rA's ~tl~f Uy\i"bg<L                            fr,v.. r"f,'x of^
                      Af|>ly ij^ Og'tiifr yhi i^\
       bf'Ti^yN.Ati\rr(:,                  ) Vely jUi,\\Io\A^.A-    fi \'.\
       Kvro4^Xa              k^:S>


    TE. TU/=^ "}<. A                           af AiAkofii.y Ajrv^'Oiyf -fie
     l\.»\A.-fA. .'Vforlrg-S P'.ifT-u.rt, Coo-p-f ^ <<Tf           i-^ ^"£&icy
       CovA.<-^ £5^ Lo^                     Over (Mk<kk€r          tsp^e}r\lctj<i
     Ko-y ICirLot^. il ii                                       P-jAkti
        fee»v\a\vN S.i lf^i'rt fxy-tA
   li€o ---                    -.y-vA -f.o (^^^yvSp.l
                                           „          ^'foC<ii jip-^
   Us                                       gAnj-ed-feA tro
       X»A ■ipirr^o^htoi/                     ^




  TT
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 17 of 19 PageID #: 7728


                                                                                                                      Page 1

                              Motion to Vacate,Set Aside, or Correct a Sentence
                                           By a Person in Federal Custody

                                             (Motion Under 28 U.S.C. § 2255)


                                                         Instructions


   1. To use this form, you must be a person who is serving a sentence under a judgment against you in a federal
   court. You are asking for relief from the conviction or the sentence. This form is your motion for relief.

   2. You must file the form in the United States district court that entered thejudgment that you are challenging.
   If you want to challenge a federal Judgment that imposed a sentence to be served in the future, you should file the
   motion in the federal court that entered that Judgment.

   3. In this motion, you may challenge thejudgment entered by only one court. If you want to challenge a Judgment
   entered by a different Judge or division (either in the same district or in a different district), you must file a separate
   motion.


   4. Make sure the form is typed or neatly written.

   5. You must tell the truth and sign the form under penalty of perjury. If you make a false statement, you may be
   prosecuted for perjury.

   6. Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you
   do not fill out the form properly, you will be asked to submit additional or correct information. If you want to
   submit a brief or arguments, you must submit them in a separate memorandum.

   7. CAUTION: You must include in this motion aH the grounds for relief from the conviction or sentence
   that you challenge. And you must state the facts that support each ground. If you fail to set forth all the
   grounds in this motion, you may be barred from presenting additional grounds at a later date,
   8. Complete the attached form, keep a copy for yourself and send the original plus two copies(you need not copy
   these instructions) to:

                                         The Pro Se Office
                                         United States District Court
                                         Eastern District of New York
                                         225 Cadman Plaza East
                                         Brooklyn, NY 11201
     Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 18 of 19 PageID #: 772




                                                                                                                                                                                   Ti    '■
                                                                                                                                                                                   i*.
                                                                                C V S n M 3A 3M oj                            « a A 3 a O J. j ysn a 3 A 3 a o 3
                                                                                            R P L K HEART?/ i ''^^ Hi H E a R J"?
■ i S ^ " « 3 A 3 a o'i. > vsfi a-1 A-.X
    ■f" <,                                                                                     ^     ^    , V V;'     / "', <• jl. Aj3 *(1 0'3 ■
' [»
                                                                                       purple heart?       T5j
                                                                                      V S n a ^3 a o                v',                     '
                                                                                      PURPUE "HARHi,;plu^p,-7jr^-^.,
                                                                                      ' S n a 3 A 3 a o .11^ Ii y i?s "k
                                                                                                                      J aV- ' 3 iao ^
                                                               r U R I» L E
                                                                                                                     K»|»I       E
                                           PURPLE MLAR TF
L
                                                                                                                                                                    ^ tlI
                                                                                                                                                                   -Q
                                                                                                                                                                   s/> ',S ':?':
Case 1:10-cr-00019-BMC Document 485 Filed 04/22/19 Page 19 of 19 PageID #: 773




                    Ip^^SS




                                                              I



                                                                               .
                                                                       qJ 7w


                                                                               . . .
                                                              —^. °^




                                                                                       mm
                                                                       1a ^




                                                                                        V
     vi \-
